Citation Nr: 1045958	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  05-02 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for neck injury residuals.

2.  Entitlement to an increased rating for median mononeuropathy, 
right wrist, currently evaluated as 10 percent disabling, prior 
to January 24, 2007.

3.  Entitlement to an increased rating for median mononeuropathy, 
right wrist, currently evaluated as 10 percent disabling, from 
January 24, 2007.

4.  Entitlement to a compensable rating for left ankle scar.

5.  Entitlement to a total disability rating based on 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  
The Veteran testified at a June 2006 hearing before the 
undersigned sitting at the RO, a transcript of which is 
associated with the claims file.  

A March 2009 Board decision denied service connection for neck 
injury residuals.  The Veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  Consequent 
to a December 2009 Order granting a December 2009 Joint Motion 
for Remand (Joint Motion), the Veteran's appeal was remanded to 
the Board.  In a September 27, 2010 letter, the Veteran and his 
representative were notified that they had 90 days from the date 
of the letter to submit additional argument or evidence in 
support of the appeal, prior to the Board's readjudication.  In a 
October 2010 statement, the Veteran's representative indicated 
that they had no additional argument or evidence to submit, and 
requested that the Board obtain any outstanding VA outpatient 
treatment records on remand.  

The Veteran's two claims for increase, listed on the first page 
of this decision as the second and third issues on appeal, were 
originally remanded in September 2006 for consideration of a 
separate compensable rating for a left ankle scar and a new VA 
examination for his right wrist disability.  The VA scars 
examination was completed in July 2010; the VA peripheral nerves 
examinations were completed in July 2010.  The two issues were 
also remanded in March 2009 so that the Veteran's vocational 
rehabilitation file could be obtained, and so that the RO could 
consider whether referral for an extraschedular rating was 
warranted.  Review of the claims file reflects that the 
vocational rehabilitation file has been obtained and that 
consideration of whether referral for an extraschedular rating 
was warranted was made in the July 2010 supplemental statement of 
the case.  Accordingly, the Board finds that substantial 
compliance has been made with respect to the directives of the 
May 2007 Remand, such that an additional remand to comply with 
such directives is not required.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The issues of entitlement to service connection for neck injury 
residuals, and entitlement to a total disability rating for 
compensation on the basis of individual unemployability (TDIU), 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  Prior to January 24, 2007, the Veteran's median 
mononeuropathy, right wrist, is manifested by no more than mild 
incomplete paralysis of the median nerve.

2.  Beginning January 24, 2007, the Veteran's median 
mononeuropathy, right wrist, is manifested by moderate incomplete 
paralysis of the median nerve.

3.  The December 2005 rating decision assigned a 40 percent 
rating, under the amputation rule, for the combined effects of 
the Veteran's left lower extremity muscle injury, circulatory 
problems, healed bone fracture, and left ankle scar.  




CONCLUSIONS OF LAW

1.  The criteria for greater than a 10 percent rating for median 
mononeuropathy, right wrist, prior to January 24, 2007, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).

2.  The criteria for an increased, 20 percent, rating for median 
mononeuropathy, right wrist, but no more, effective January 24, 
2007, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).

3.  The criteria for a compensable rating for left ankle scar 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5165 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  April 2003 and November 2003 letters 
satisfied the duty to notify provisions; additional letters were 
sent in October 2005, September 2006, and May 2009.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Veteran was notified of 
regulations pertinent to the establishment of an effective date 
and of the disability rating in March 2006, September 2006, and 
May 2009 letters.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A September 
2006 VA vocational rehabilitation record indicates that the 
Veteran is not currently in receipt of disability benefits from 
the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  
VA examinations were conducted in December 2003, November 2005, 
and July 2010; the Veteran has not argued, and the record does 
not reflect, that these examinations were inadequate for rating 
purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  The scar examinations noted the presence 
or absence of scars, and described their appearance in size, 
shape, color, and other manifestations.  The VA peripheral nerves 
and bones examinations noted the Veteran's subjectively reported 
symptomatology with respect to his right wrist disability, 
conducted sensory, motor, and reflex physical examinations, and 
completed electromyography testing.  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2010).  Pertinent regulations do not require that 
all cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2010).  

Although the evaluation of a service-connected disability 
requires a review of a veteran's medical history with regard to 
that disorder, the primary concern in a claim for an increased 
rating for service-connected disability is the present level of 
disability.  VA is directed to review the recorded history of a 
disability in order to make a more accurate evaluation; however, 
the regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
VA has a duty to consider the possibility of assigning staged 
ratings in all claims for increase.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).


Median Mononeuropathy, Right Wrist

The Veteran's median mononeuropathy of the right wrist is rated 
as 10 percent disabling under 38 C.F.R. § 4.124, Diagnostic Code 
8515, which addresses paralysis of the median nerve.  38 C.F.R. 
§ 4.124, Diagnostic Code 8515.  

Disability ratings for diseases of the peripheral nerves are 
based on whether there is complete or incomplete paralysis of the 
particular nerve.  Complete paralysis of the median nerve 
produces inclination of the hand to the ulnar side with the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, and the thumb in 
the plane of the hand (ape hand); incomplete and defective 
pronation of the hand with the absence of flexion of the index 
finger, feeble flexion of the middle finger, inability to make a 
fist, and index and middle  fingers that remain extended; 
inability to flex the distal phalanx of the thumb with defective 
opposition and abduction of the thumb at right angles to the 
palm; weakened flexion of the wrist; and pain with trophic 
disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  The 
record reflects that the Veteran is right-hand dominant; complete 
paralysis of the median nerve in the major extremity merits the 
maximum 70 percent rating.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  See 38 
C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2010).  Mild, 
moderate, and severe incomplete paralysis of the median nerve in 
the major extremity merit 10, 20, and 30 percent ratings, 
respectively.  

Prior to January 24, 2007, the incomplete paralysis of the median 
nerve manifested by the Veteran's right wrist disability was no 
more than mild.  The Veteran reported right hand and arm pain and 
numbness throughout the appeal period, and September 2006 and 
October 2006 VA vocational rehabilitation records note his 
reports of pain, numbness, and reduced strength in his right arm 
and hand, as well as his complaint that he was bothered by small 
repetitive tasks such as those he completed in his vocational 
rehabilitation assignments.  However, physical examinations 
conducted during VA outpatient visits from March 2003 through 
November 2004, and at the December 2003 VA bones examination, 
showed full strength during hand grip testing, normal pulses and 
motor strength, and only minimal reduction in sensory perception.  
Electromyographies (EMGs) and nerve conduction studies conducted 
in December 2004 were also normal, with no evidence of median or 
other mononeuropathy.  Accordingly, the evidence does not support 
a rating greater than 10 percent prior to January 24, 2007.  

However, a January 2007 EMG was abnormal; specific to the right 
upper extremity, the findings were consistent with mild chronic 
distal median neuropathies, and a November 2008 EMG also showed 
right arm neuropathy.  In a June 2009 statement, the Veteran 
reported that due to his right wrist symptomatology, he had had 
pain with overuse, doing dishes, writing, lifting, preparing 
food, and dressing.  This is a clear increase of symptomatology 
from the previous period, when he was only bothered by work-
related tasks, not by activities of daily living requiring fine 
motor skills.  At the July 2010 VA peripheral nerves examination, 
the Veteran reported right hand numbness and stinging, difficulty 
gripping, and an inability to lift greater than 10 pounds with 
his right hand and arm.  He indicated that although he had been 
prescribed hydrocodone, his symptoms were only moderately helped 
by this medication.  Although reflex examination was normal, and 
sensory examination showed similarly reduced sensations to the 
examinations in the period from 2002 to 2006, an increase in the 
neurologic symptoms was evident in the findings of a decreased 
ability to fully flex and extend the right wrist and thumb.  Grip 
strength was also reduced on the right side.  As the evidence of 
record shows moderate incomplete paralysis of the median nerve 
beginning with the January 2007 EMG, it supports a 20 percent, 
but no greater, disability rating beginning January 24, 2007, for 
median mononeuropathy of the right wrist.

Because the July 2010 VA scars examination noted the presence of 
a Y-shaped scar on the Veteran's right wrist, consideration has 
been given to whether a separate compensable rating is warranted 
for this right wrist scar.  Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  However, the VA examination report noted the scar 
measured 0.25 inches in width by 2.5 inches in length, and was 
not painful on examination, deep, inflamed, or swollen, was not 
manifested by keloid formation or skin breakdown, and did not 
have any other disabling effects.  Thus, the evidence of record 
does not support a separate rating for a right wrist scar.  
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 
7805 (2010).  

The preponderance of the evidence is against the assignment of a 
rating greater than 10 percent prior to January 24, 2007, or 
greater than 20 percent from January 24, 2007.  There is no doubt 
to be resolved, and an increased rating, other than the 20 
percent rating from January 24, 2007, is not warranted.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ankle Scar

The Veteran's left ankle scar is currently rated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  

In his January 2003 claim, the Veteran asserted that the evidence 
supported a higher rating for his left fibula fracture residuals.  
The December 2005 rating decision increased the rating assigned 
for that disability to 40 percent disabling, effective the date 
of the Veteran's claim.  In assigning that 40 percent rating, the 
RO noted that it had taken into consideration the combined 
effects of the Veteran's left lower extremity muscle injury, 
circulatory problems, healed bone fracture, and left ankle scar.  
The rating decision also indicated that, because the combined 
rating for an extremity cannot exceed the rating for an 
amputation at the level involved, the combined rating for 
disabilities below the knee such as the Veteran's service-
connected left fibula fracture residuals could not exceed the 40 
percent rating for amputation.  38 C.F.R. § 4.68; see also 
38 C.F.R. § 4.71a, Diagnostic Code 5165.  

Because the 40 percent rating assigned under the amputation rule 
is intended to compensate for all disabilities below the knee of 
the affected lower extremity, there is no basis on which to 
assign a separate compensable rating for the Veteran's left ankle 
scar.  To assign a separate rating would constitute pyramiding 
because it would compensate the Veteran twice for the same 
symptomatology; this is prohibited.  38 C.F.R. § 4.14 (2010).  
Accordingly, a compensable rating for the Veteran's left ankle 
scar, alone and not as already having been considered in 
evaluating his residuals of left fibula fracture, is not 
supported by the evidence of record.

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and an increased rating is not 
warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-
56.

Extraschedular Consideration

Consideration has been given regarding whether the schedular 
evaluations are inadequate, requiring that the RO refer a claim 
to the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate. Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders, but the medical evidence 
reflects that those symptoms are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required hospitalization for his right wrist 
neuropathy or his left ankle scar during the appeal period, and 
interference of employment has not been shown beyond that 
contemplated by the currently assigned evaluations.  Although a 
November 2004 VA outpatient treatment record reflects the 
Veteran's report that he was losing jobs secondary to his right 
wrist disability, a December 2003 VA outpatient treatment record 
noted that he had lost a job recently due to his temper, and an 
August 2003 VA outpatient treatment record reflected that he had 
lost a job when he entered inpatient treatment for nonservice-
connected posttraumatic stress disorder.  He also stated in 
December 2002 that he had "no particular difficulty obtaining 
work, but ha[d] been getting jobs where he finds the stress 
overwhelming."  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule, with respect to his right 
wrist disability and left ankle scar, and no extraschedular 
referral is required.


ORDER

A rating greater than 10 percent for median mononeuropathy, right 
wrist, prior to January 24, 2007, is denied.

A 20 percent rating, but no greater, for median mononeuropathy, 
right wrist, is granted effective from January 24, 2007, subject 
to the applicable regulations concerning the payment of monetary 
benefits.

A compensable rating for left ankle scar is denied.


REMAND

The December 2009 Joint Motion concluded that the Board erred 
when, in its March 2009 decision, it relied on the June 2007 VA 
spine examination in determining that VA's duty to assist had 
been satisfied.  Specifically, the Joint Motion noted that the 
June 2007 VA spine examiner's opinion lacked the "comprehensive 
rationale" requested in the September 2006 remand.  It also 
indicated that the June 2007 opinion failed to consider favorable 
March 2000 private medical records, which had been another 
directive of the September 2006 remand, and that the Board's 
March 2009 decision "did not explain whether the March 2000 
records indicated" whether the Veteran's current cervical spine 
disability was related to service.  Because, ultimately, the 
Joint Motion directed that a new VA examination was necessary, 
remand is required.  

To that end, the Veteran's representative indicated in an October 
2010 statement that the Veteran continued to receive outpatient 
treatment at VA facilities for his claimed neck injury residuals.  
These records must be obtained, and considered by the VA examiner 
at the VA examination to be scheduled on remand.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record. The Veteran is not currently 
working, and has alleged, to include at the July 2010 peripheral 
nerves examination, that his service-connected right wrist 
disability and left lower extremity disability make him 
unemployable.  The question of TDIU is thus raised by the record.  
Id.  As a claim for TDIU is part of an increased rating claim, it 
is appropriate for the Board to address this matter.  Although 
the record contains a large amount of medical evidence, no 
opinion is of record as to whether the Veteran's service-
connected disabilities alone preclude him from gainful 
employment.  

Accordingly, the issues of entitlement to service connection for 
neck injury residuals and entitlement to TDIU are REMANDED for 
the following actions:

1.  Copies of all VA outpatient treatment 
records from July 2007 to the present must be 
obtained and associated with the claims file.  
Document all attempts to secure this evidence 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
notify the Veteran and (a) identify the 
specific records that could not be obtained; 
(b) briefly explain the efforts made to 
obtain those records; and (c) describe any 
further action to be taken with respect to 
the claim.  Give the Veteran an opportunity 
to respond.

2.  Schedule the Veteran for a VA spine 
examination to determine the nature and 
etiology of any neck disorder found.  The 
claims folder, including a copy of this 
remand, must be made available to the 
examiner and reviewed in conjunction with the 
examination.  Any indicated tests and studies 
must be accomplished and all clinical 
findings must be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must provide an opinion, in light of 
the examination findings, the service and 
postservice medical evidence of record, and 
the lay statements of record, whether any 
neck disorder found is at least as likely as 
not related to the Veteran's military 
service.  The examiner must specifically 
address the March 2000 treatment records, as 
noted in the Joint Motion.

A complete rationale must be provided for any 
opinion stated, citing to current clinical 
findings and/or claims file documents as 
appropriate.  If such a rationale is not 
given by the examiner, return the examination 
report to him or her so that one can be 
provided.  If the examiner finds that the 
requested opinion cannot be rendered without 
resorting to speculation, he or she should 
state whether the need to speculate is caused 
by a deficiency in the state of general 
medical knowledge (i.e. no one could respond 
given medical science and the known facts) or 
by a deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Schedule the Veteran for an examination 
to determine whether his service-connected 
disabilities result in unemployability.  The 
claims file and a copy of this Remand must be 
made available to and reviewed by the 
examiner.  Following a review of the service 
and postservice medical records, the VA 
examiner must state an opinion as to whether 
the Veteran is unable to obtain or retain 
employment due solely to his service-
connected disorders, consistent with his 
education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  The opinion must be 
based on the review of the claims file, and 
the work and educational history survey 
findings, provided in the record, to include 
the multiple VA examination reports of 
record.  A complete rationale for any opinion 
expressed must be given. 

4.  Notify the Veteran that it is his 
responsibility to report for any examination 
scheduled, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If 
the Veteran does not report for a scheduled 
examination, obtain documentation showing 
that notice scheduling the examination was 
sent to his last known address of record, and 
indicate whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
adjudicate the issue of entitlement to TDIU 
per Rice v. Shinseki, 22 Vet. App. 447 
(2009), based on the entirety of the evidence 
of record, and readjudicate the issue of 
entitlement to service connection for neck 
injury residuals. If either benefit is 
denied, issue a supplemental statement of the 
case to the Veteran and his representative, 
allowing an appropriate period of time for 
response.  Thereafter, return the appeal to 
the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


